Name: Directive 2002/88/EC of the European Parliament and of the Council of 9 December 2002 amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery
 Type: Directive
 Subject Matter: organisation of transport;  deterioration of the environment;  environmental policy;  European Union law
 Date Published: 2003-02-11

 Avis juridique important|32002L0088Directive 2002/88/EC of the European Parliament and of the Council of 9 December 2002 amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery Official Journal L 035 , 11/02/2003 P. 0028 - 0081Directive 2002/88/EC of the European Parliament and of the Councilof 9 December 2002amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machineryTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Following consultation of the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The Auto oil II programme was aimed at identifying cost effective strategies to meet the air quality objectives of the Community. The Commission Communication Review on the Auto oil II programme concluded that there is a need for further measures, especially to address the issues of ozone and particulate emissions. Recent work on the development of national emissions ceilings has shown that further measures are needed to meet the air quality objectives decided upon in the Community legislation.(2) Stringent standards on emissions from vehicles on highways have been gradually introduced. It has already been decided that those standards should be strengthened. The relative contribution of pollutants from non-road mobile machinery will thus be more predominant in the future.(3) Directive 97/68/EC(4) introduced emission limit values for gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery.(4) Although Directive 97/68/EC initially applied only to certain compression ignition engines, recital 5 of that Directive envisages the subsequent extension of its scope to include in particular gasoline engines.(5) The emissions from small spark ignition engines (gasoline engines) in different types of machinery contribute significantly to identified air quality problems, both current and future, especially ozone formation.(6) Emissions from small spark ignition engines are subject to strict environmental standards in the USA, showing that it is possible significantly to reduce the emissions.(7) The absence of Community legislation means it is possible to place on the market engines with old fashioned technology from an environmental point of view, thereby jeopardising the air quality objectives in the Community, or to implement national legislation in this field, with the potential to create barriers to trade.(8) Directive 97/68/EC is closely aligned with the corresponding US legislation, and continuing alignment will have benefits for industry, as well as for the environment.(9) A certain lead time is necessary for the European industry, especially for those manufacturers that are not yet operating on a global basis, to be able to meet the emission standards.(10) A two-step approach is used in Directive 97/68/EC for compression ignition engines as well as in the US regulations on spark ignition engines. Although it might have been possible to adopt a one-step approach in the Community legislation, this would have left the field unregulated for another four to five years.(11) To achieve the necessary flexibility for worldwide alignment, a possible derogation, to be made under the comitology procedure, is included.(12) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(13) Directive 97/68/EC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 97/68/EC is hereby amended as follows:1. In Article 2:(a) the eighth indent shall be replaced by the following:"- 'placing on the market' shall mean the action of making an engine available for the first time on the market, for payment or free of charge, with a view to distribution and/or use in the Community,";(b) the following indents shall be added:"- 'replacement engines' shall mean a newly built engine to replace an engine in a machine, and which has been supplied for this purpose only,- 'hand-held engine' shall mean an engine that meets at least one of the following requirements:(a) the engine must be used in a piece of equipment that is carried by the operator throughout the performance of its intended function(s);(b) the engine must be used in a piece of equipment that must operate multipositionally, such as upside down or sideways, to complete its intended function(s);(c) the engine must be used in a piece of equipment for which the combined engine and equipment dry weight is under 20 kilograms and at least one of the following attributes is also present:(i) the operator must alternatively provide support or carry the equipment throughout the performance of its intended function(s);(ii) the operator must provide support or attitudinal control for the equipment throughout the performance of its intended function(s);(iii) the engine must be used in a generator or a pump;- 'non-hand-held engine' shall mean an engine which does not fall under the definition of a hand-held engine,- 'professional use multipositional hand-held engine' shall mean a hand-held engine which meets the requirements of both (a) and (b) of the hand-held engine definition and in relation to which the engine manufacturer has satisfied an approval authority that a Category 3 Emissions Durability Period (according to section 2.1 of Appendix 4 to Annex IV) would be applicable to the engine,- 'emission durability period' shall mean the number of hours indicated in Annex IV, Appendix 4, used to determine the deterioration factors,- 'small volume engine family' shall mean a spark-ignition (SI) engine family with a total yearly production of fewer than 5000 units,- 'small volume engine manufacturer of SI engines' shall mean a manufacturer with a total yearly production of fewer than 25000 units."2. Article 4 is hereby amended as follows:(a) paragraph 2 shall be amended as follows:(i) in the first sentence "Annex VI" shall be replaced by "Annex VII";(ii) in the second sentence "Annex VII" shall be replaced by "Annex VIII";(b) paragraph 4 shall be amended as follows:(i) in point (a) "Annex VIII" shall be replaced by "Annex IX";(ii) in point (b) "Annex IX" shall be replaced by "Annex X";(c) in paragraph 5, "Annex X" shall be replaced by "Annex XI".3. Article 7(2) shall be replaced by the following:"2. Member States shall accept type-approvals and, where applicable, the pertaining approval marks listed in Annex XII as being in conformity with this Directive."4. Article 9 is hereby amended as follows:(a) the heading "Timetable" shall be replaced by the heading "Timetable-compression ignition engines";(b) in paragraph 1, "Annex VI" shall be replaced by "Annex VII";(c) paragraph 2 shall be amended as follows:(i) "Annex VI" shall be replaced by "Annex VII";(ii) "section 4.2.1 of Annex I" shall be replaced by "section 4.1.2.1 of Annex I";(d) paragraph 3 shall be amended as follows:(i) "Annex VI" shall be replaced by "Annex VII";(ii) "section 4.2.3 of Annex I" shall be replaced by "section 4.1.2.3 of Annex I";(e) in the first subparagraph of paragraph 4, the phrase "placing on the market of new engines" shall be replaced by "placing on the market of engines".5. The following Article shall be inserted:"Article 9aTimetable - Spark ignition engines1. DIVIDING INTO CLASSESFor the purpose of this Directive, spark-ignition engines shall be divided into the following classes.Main class S: small engines with a net power &lt;= 19 kWThe main class S shall be divided into two categories:H: engines for hand-held machineryN: engines for non-hand-held machinery>TABLE>2. GRANT OF TYPE APPROVALSAfter 11 August 2004, Member States may not refuse to grant type-approval for an SI engine type or engine family or to issue the document as described in Annex VII, and may not impose any other type-approval requirements with regard to air-polluting emissions for non-road mobile machinery in which an engine is installed, if the engine meets the requirements specified in this Directive as regards the emissions of gaseous pollutants.3. TYPE-APPROVALS STAGE 1Member States shall refuse to grant type-approval for an engine type or engine family and to issue the documents as described in Annex VII, and shall refuse to grant any other type-approval for non-road mobile machinery in which an engine is installed after 11 August 2004 if the engine fails to meet the requirements specified in this Directive and where the emissions of gaseous pollutants from the engine do not comply with the limit values as set out in the table in section 4.2.2.1 of Annex I.4. TYPE-APPROVALS STAGE IIMember States shall refuse to grant type-approval for an engine type or engine family and to issue the documents as described in Annex VII, and shall refuse to grant any other type-approval for non-road mobile machinery in which an engine is installed:after 1 August 2004 for engine classes SN:1 and SN:2after 1 August 2006 for engine class SN:4after 1 August 2007 for engine classes SH:1, SH:2 and SN:3after 1 August 2008 for engine class SH:3,if the engine fails to meet the requirements specified in this Directive and where the emissions of gaseous pollutants from the engine do not comply with the limit values as set out in the table in section 4.2.2.2 of Annex I.5. PLACING ON THE MARKET: ENGINE PRODUCTION DATESSix months after the dates for the relevant category of engine in paragraphs 3 and 4, with the exception of machinery and engines intended for export to third countries, Member States shall permit placing on the market of engines, whether or not already installed in machinery, only if they meet the requirements of this Directive.6. LABELLING OF EARLY COMPLIANCE WITH STAGE IIFor engine types or engine families meeting the limit values set out in the table in section 4.2.2.2 of Annex I, before the dates laid down in point 4 of this Article, Member States shall allow special labelling and marking to show that the equipment concerned meets the required limit values before the dates laid down.7. EXEMPTIONSThe following machinery shall be exempted from the implementation dates of stage II emission limit requirements for a period of three years after the entry into force of those emission limit requirements. For those three years, the stage I emission limit requirements shall continue to apply:- hand-held chainsaw: a hand-held device designed to cut wood with a saw chain, designed to be supported with two hands and having an engine capacity in excess of 45 cm3, according to EN ISO 11681-1,- top handle machine (i.e., hand-held drills and tree service chainsaws): a hand-held device with the handle on top of the machine designed to drill holes or to cut wood with a saw chain (according to ISO 11681-2),- hand-held brush cutter with an internal combustion engine: a hand-held device with a rotating blade made of metal or plastic intended to cut weeds, brush, small trees and similar vegetation. It must be designed according to EN ISO 11806 to operate multi-positionally, such as horizontally or upside down, and have an engine capacity in excess of 40 cm3;- hand-held hedge trimmer: a hand-held device designed for trimming hedges and bushes by means of one or more reciprocating cutter blades, according to EN 774,- hand-held power cutter with an internal combustion engine: a hand-held device intended for cutting hard materials such as stone, asphalt, concrete or steel by means of a rotating metal blade with a displacement in excess of 50 cm3, according to EN 1454, and- non-hand-held, horizontal shaft class SN:3 engine: only those class SN:3 non-hand-held engines with a horizontal shaft that produce power equal to or less than 2,5 kW and are used mainly for select, industrial purposes, including tillers, reel cutters, lawn aerators and generators.8. OPTIONAL IMPLEMENTATION DELAYNevertheless, for each category, Member States may postpone the dates in paragraphs 3, 4 and 5 for two years in respect of engines with a production date prior to those dates."6. Article 10 is hereby amended as follows:(a) paragraph 1 shall be replaced by the following:"1. The requirements of Article 8(1) and (2), Article 9(4) and Article 9a (5) shall not apply to:- engines for use by the armed services,- engines exempted in accordance with paragraphs 1a and 2.";(b) the following paragraph shall be inserted:"1a. A replacement engine shall comply with the limit values that the engine to be replaced had to meet when originally placed on the market. The text 'REPLACEMENT ENGINE' shall be attached to a label on the engine or inserted into the owner's manual.";(c) the following paragraphs shall be added:"3. The requirements of Article 9a(4) and (5) shall be postponed by three years for small volume engine manufacturers.4. The requirements of Article 9a(4) and (5) shall be replaced by the corresponding stage I requirements for a small volume engine family to a maximum of 25000 units providing that the various engine families involved all have different cylinder displacements."7. Articles 14 and 15 shall be replaced by the following Articles:"Article 14Adaptation to technical progressAny amendments which are necessary in order to adapt the Annexes to this Directive, with the exception of the requirements specified in section 1, sections 2.1 to 2.8 and section 4 of Annex I, to take account of technical progress shall be adopted by the Commission in accordance with the procedure referred to in Article 15(2).Article 14aProcedure for derogationsThe Commission shall study possible technical difficulties in complying with the stage II requirements for certain uses of the engines, in particular mobile machinery in which engines of classes SH:2 and SH:3 are installed. If the Commission studies conclude that for technical reasons certain mobile machinery, in particular, professional use, multi-positional, hand-held engines, cannot meet these deadlines, it shall submit, by 31 December 2003, a report accompanied by appropriate proposals for extensions of the period referred to in Article 9a(7) and/or further derogations, not exceeding five years, unless in exceptional circumstances, for such machinery, under the procedure laid down in Article 15(2).Article 15Committee1. The Commission shall be assisted by the Committee on Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Motor Vehicle Sector (hereinafter referred to as 'the Committee').2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC(6) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."8. The following list of Annexes shall be added at the beginning of the Annexes:"List of Annexes>TABLE>".9. The Annexes shall be amended in accordance with the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 11 August 2004. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of the national law which they adopt in the field governed by this Directive.Article 3Not later than 11 August 2004, the Commission shall submit to the European Parliament and the Council a report and, if appropriate, a proposal regarding the potential costs, benefits and feasibility of:(a) reducing particulate emissions from small spark ignition engines with special attention to two stroke engines. The report shall take into account:(i) estimates of the contribution of such engines to the emission of particles, and the way proposed emission reduction measures could contribute towards improving air quality and reduced health effects;(ii) tests, measurement procedures and equipment which could be used to assess particulate emissions from small spark ignition engines at type approval;(iii) work and conclusion within the particulate measurement programme;(iv) developments in test procedures, engine technology, exhaust purification as well as enhanced standards for fuel and engine oil; and(v) costs of reducing particulate emissions from small spark ignition engines and the cost effectiveness of any proposed measures;(b) reducing emissions from those recreational vehicles, including snowmobiles and go-carts, currently not covered;(c) reducing exhaust gas and particulate emissions from small compression ignition engines under 18 Kw;(d) reducing exhaust gas and particulate emissions from locomotive compression ignition engines. A test cycle should be formulated in order to measure such emissions.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 5This Directive is addressed to the Member States.Done at Brussels, 9 December 2002.For the European ParliamenttThe PresidentP. CoxFor the CouncilThe PresidentH. C. Schmidt(1) OJ C 180 E, 26.6.2001, p. 31.(2) OJ C 260, 17.9.2001, p. 1.(3) Opinion of the European Parliament of 2 October 2001 (OJ C 87 E, 11.4.2002, p. 18), Council Common Position of 25 March 2002 (OJ C 145 E, 18.6.2002, p. 17) and Decision of the European Parliament of 2 July 2002 (not yet published in the Official Journal).(4) OJ L 59, 27.2.1998, p. 1. Directive as amended by Commission Directive 2001/63/EC (OJ L 227, 23.8.2001, p. 41).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 184, 17.7.1999, p. 23.ANNEX1. Annex I is hereby amended as follows:(a) the first sentence of section 1 "SCOPE" shall be replaced by the following:This Directive applies to all engines to be installed in non-road mobile machinery and to secondary engines fitted into vehicles intended for passenger or goods transport on the road.;(b) paragraphs 1 (A), (B), (C), (D) and (E) shall be amended as follows:A. intended and suited, to move, or to be moved on the ground, with or without road, and with either(i) a CI engine having a net power in accordance with section 2.4 that is higher than 18 kW but not more than 560 kW (4) and that is operated under intermittent speed rather than a single constant speed.Machinery, the engines ...(remainder unchanged, down to"- mobile cranes;");or(ii) a CI engine having a net power in accordance with section 2.4 that is higher than 18 kW but not more than 560 kW and that is operated under constant speed. Limits only apply from 31 December 2006.Machinery, the engines of which are covered under this definition, includes but is not limited to:- gas compressors,- generating sets with intermittent load including refrigerating units and welding sets,- water pumps,- turf care, chippers, snow removal equipment, sweepers;or(iii) a petrol fuelled SI engine having a net power in accordance with section 2.4 of not more than 19 kW.Machinery, the engines of which are covered under this definition, includes but is not limited to:- lawn mowers,- chain saws,- generators,- water pumps,- bush cutters.The Directive is not applicable for the following applications:B. ships;C. railway locomotives;D. aircraft;E. recreational vehicles, e.g.- snow mobiles,- off road motorcycles,- all-terrain vehicles;;(c) section 2 shall be amended as follows:- the following words shall be added to footnote 2 in section 2.4:"... except for cooling fans of air cooled engines directly fitted on the crankshaft (see Appendix 3 of Annex VII).",- The following indent shall be added to section 2.8: - for engines to be tested on cycle G1, the intermediate speed shall be 85 % of the maximum rated speed (see section 3.5.1.2 of Annex IV).,- the following sections shall be added:2.9. adjustable parameter shall mean any physically adjustable device, system or element of design which may affect emission or engine performance during emission testing or normal operation;2.10. after-treatment shall mean the passage of exhaust gases through a device or system whose purpose is chemically or physically to alter the gases prior to release to the atmosphere;2.11. spark ignition (SI) engine shall mean an engine which works on the spark-ignition principle;2.12. auxiliary emission control device shall mean any device that senses engine operation parameters for the purpose of adjusting the operation of any part of the emission control system;2.13. emission control system shall mean any device, system or element of design which controls or reduces emissions;2.14. fuel system shall mean all components involved in the metering and mixture of the fuel;2.15. secondary engine shall mean an engine installed in or on a motor vehicle, but not providing motive power to the vehicle;2.16. mode length means the time between leaving the speed and/or torque of the previous mode or the preconditioning phase and the beginning of the following mode. It includes the time during which speed and/or torque are changed and the stabilisation at the beginning of each mode.,- section 2.9 shall become section 2.17 and current sections 2.9.1 to 2.9.3 shall become sections 2.17.1 to 2.17.3.(d) section 3 shall be amended as follows:- section 3.1 shall be replaced by the following:3.1. Compression ignition engines approved in accordance with this Directive must bear:,- section 3.1.3 shall be amended as follows:"Annex VII" shall be replaced by "Annex VIII",- the following section shall be inserted:3.2. Spark-ignition engines approved in accordance with this Directive must bear:3.2.1. the trade mark or trade name of the manufacturer of the engine;3.2.2. the EC type-approval number as defined in Annex VIII;,- sections 3.2 to 3.6 shall become sections 3.3 to 3.7,- section 3.7 shall be amended as follows: "Annex VI" shall be replaced by "Annex VII";(e) section 4 shall be amended as follows:- the following heading shall be inserted: "4.1 CI engines.",- current section 4.1 shall become section 4.1.1 and the reference to section 4.2.1 and 4.2.3. shall be replaced by a reference to section 4.1.2.1 and 4.1.2.3,- current section 4.2 shall become section 4.1.2 and shall be amended as follows: "Annex V" shall be replaced throughout by "Annex VI",- current section 4.2.1 shall become section 4.1.2.1; current section 4.2.2 shall become section 4.1.2.2 and the reference to section 4.2.1 shall be replaced by a reference to section 4.1.2.1; current sections 4.2.3 and 4.2.4 shall become sections 4.1.2.3 and 4.1.2.4;(f) the following paragraph shall be added:4.2. SI engines4.2.1. GeneralThe components liable to affect the emission of gaseous pollutants shall be so designed, constructed and assembled as to enable the engine, in normal use, despite the vibrations to which it may be subjected, to comply with the provisions of this Directive.The technical measures taken by the manufacturer must be such as to ensure that the mentioned emissions are effectively limited, pursuant to this Directive, throughout the normal life of the engine and under normal conditions of use in accordance with Annex IV, Appendix 4.4.2.2. Specifications concerning the emissions of pollutants.The gaseous components emitted by the engine submitted for testing shall be measured by the methods described in Annex VI (and shall include any after-treatment device).Other systems or analysers may be accepted if they yield equivalent results to the following reference systems:- for gaseous emissions measured in the raw exhaust, the system shown in Figure 2 of Annex VI,- for gaseous emissions measured in the dilute exhaust of a full flow dilution system, the system shown in figure 3 of Annex VI.4.2.2.1. The emissions of carbon monoxide, the emissions of hydrocarbons, the emissions of oxides of nitrogen and the sum of hydrocarbons and oxides of nitrogen obtained shall for stage I not exceed the amount shown in the table below:Stage I>TABLE>4.2.2.2. The emissions of carbon monoxide and the emissions of the sum of hydrocarbons and oxides of nitrogen obtained shall for stage II not exceed the amount shown in the table below:Stage II((See Annex 4, Appendix 4: deterioration factors included.))>TABLE>The NOx emissions for all engine classes must not exceed 10 g/kWh.4.2.2.3. Notwithstanding the definition of "hand-held engine" in Article 2 of this Directive two-stroke engines used to power snowthrowers only have to meet SH:1, SH:2 or SH:3 standards.;(g) sections 6.3 to 6.9 shall be replaced by the following sections:6.3. Individual cylinder displacement, within 85 % and 100 % of the largest displacement within the engine family6.4. Method of air aspiration6.5. Fuel type- Diesel- Petrol.6.6. Combustion chamber type/design6.7. Valve and porting - configurations, size and number6.8. Fuel systemFor diesel:- pump-line injector- in-line pump- distributor pump- single element- unit injector.For petrol:- carburettor- port fuel injection- direct injection.6.9. Miscellaneous features- Exhaust gas recirculation- Water injection/emulsion- Air injection- Charge cooling system- Ignition type (compression, spark).6.10. Exhaust after-treatment- Oxidation catalyst- Reduction catalyst- Three way catalyst- Thermal reactor- Particulate trap.2. Annex II is hereby amended as follows:(a) in Appendix 2 the text in the table shall be amended as follows:"Fuel delivery per stroke (mm3)" in lines 3 and 6 shall be replaced by "Fuel delivery per stroke (mm3) for diesel engines, fuel flow (g/h) for petrol engines";(b) appendix 3 shall be amended as follows:- the heading of section 3 shall be replaced by "FUEL FEED FOR DIESEL ENGINES"- The following sections shall be inserted: 4. FUEL FEED FOR PETROL ENGINES4.1. Carburettor: ...4.1.1. Make(s): ...4.1.2. Type(s): ...4.2. Port fuel injection: single-point or multi-point: ...4.2.1. Make(s): ...4.2.2. Type(s) ...4.3. Direct injection: ...4.3.1. Make(s): ...4.3.2. Type(s): ...4.4. Fuel flow [g/h] and air/fuel ratio at rated speed and wide open throttle;- current section 4 shall become section 5 and the following points shall be added: 5.3. Variable valve timing system (if applicable and where intake and/or exhaust)5.3.1. Type: continuous or on/off5.3.2. Cam phase shift angle;- the following sections shall be added: 6. PORTING CONFIGURATION6.1. Position, size and number7. IGNITION SYSTEM7.1. Ignition coil7.1.1. Make(s): ...7.1.2. Type(s): ...7.1.3. Number: ...7.2. Spark plug(s): ...7.2.1. Make(s): ...7.2.2. Type(s): ...7.3. Magneto: ...7.3.1. Make(s): ...7.3.2. Type(s): ...7.4. Ignition timing: ...7.4.1. Static advance with respect to top dead centre [crank angle degrees] ...7.4.2. Advance curve, if applicable: ....3. Annex III shall be amended as follows:(a) the heading shall be replaced by the following:"TEST PROCEDURE FOR C.I. ENGINES";(b) section 2.7 shall be amended as follows:"Annex VI" shall be replaced by "Annex VII" and "Annex IV" shall be replaced by "Annex V";(c) section 3.6 shall be amended as follows:- sections 3.6.1 and 3.6.1.1 shall be amended as follows:3.6.1. Equipment specifications according to section 1(A) of Annex I:3.6.1.1. Specification A: For engines covered by Section 1(A)(i) of Annex I, the following eight-mode cycle(1) shall be followed in dynamometer operation on the test engine: (table unchanged).,- the following section shall be added:3.6.1.2. Specification B. For engines covered by Sections 1(A)(ii), the following five-mode cycle(2) shall be followed in dynamometer operation on the test engine:>TABLE>The load figures are percentage values of the torque corresponding to the prime power rating defined as the maximum power available during a variable power sequence, which may be run for an unlimited number of hours per year, between stated maintenance intervals and under the stated ambient conditions, the maintenance being carried out as prescribed by the manufacturer.(3).,- section 3.6.3 shall be amended as follows:3.6.3. Test sequenceThe test sequence shall be started. The test shall be performed in ascending order of mode numbers as set out above for the test cycles.During each mode of the given test cycle (remainder unchanged);(d) appendix 1, section 1 shall be amended as follows:In section 1 and 1.4.3, "Annex V" shall be replaced by "Annex VI" throughout.4. The following Annex shall be added:"ANNEX IVTEST PROCEDURE FOR SPARK IGNITION ENGINES1. INTRODUCTION1.1. This Annex describes the method of determining emissions of gaseous pollutants from the engines to be tested.1.2. The test shall be carried out with the engine mounted on a test bench and connected to a dynamometer.2. TEST CONDITIONS2.1. Engine test conditionsThe absolute temperature (Ta) of the engine air at the inlet to the engine, expressed in Kelvin, and the dry atmospheric pressure (ps), expressed in kPa, shall be measured and the parameter fa shall be determined according to the following provisions:>REFERENCE TO A GRAPHIC>2.1.1. Test validityFor a test to be recognised as valid, the parameter fa shall be such that:>REFERENCE TO A GRAPHIC>2.1.2. Engines with charge air-coolingThe temperature of the cooling medium and the temperature of the charge air have to be recorded.2.2. Engine air inlet systemThe test engine shall be equipped with an air inlet system presenting an air inlet restriction within 10 % of the upper limit specified by the manufacturer for a new air cleaner at the engine operating conditions, as specified by the manufacturer, which result in maximum air flow in the respective engine application.For small spark ignition engines (&lt; 1000 cm3 displacement) a system representative of the installed engine shall be used.2.3. Engine exhaust systemThe test engine shall be equipped with an exhaust system presenting an exhaust back pressure within 10 % of the upper limit specified by the manufacturer for the engine operating conditions which result in the maximum declared power in the respective engine application.For small spark ignition engines (&lt; 1000 cm3 displacement) a system representative of the installed engine shall be used.2.4. Cooling systemAn engine cooling system with sufficient capacity to maintain the engine at normal operating temperatures prescribed by the manufacturer shall be used. This provision shall apply to units which have to be detached in order to measure the power, such as with a blower where the blower (cooling) fan has to be disassembled to get access to the crankshaft.2.5. Lubricating oilLubricating oil that meets the engine manufacturer's specifications for a particular engine and intended usage shall be used. Manufacturers must use engine lubricants representative of commercially available engine lubricants.The specifications of the lubricating oil used for the test shall be recorded at section 1.2 of Annex VII, Appendix 2, for SI engines and presented with the results of the test.2.6. Adjustable carburettorsEngines with limited adjustable carburettors shall be tested at both extremes of the adjustment.2.7. Test fuelThe fuel shall be the reference fuel specified in Annex V.The octane number and the density of the reference fuel used for test shall be recorded at section 1.1.1 of Annex VII, Appendix 2, for SI engines.For two-stroke engines, the fuel/oil mixture ratio must be the ratio which shall be recommended by the manufacturer. The percentage of oil in the fuel/lubricant mixture feeding the two-stroke engines and the resulting density of the fuel shall be recorded at section 1.1.4 of Annex VII, Appendix 2, for SI engines.2.8. Determination of dynamometer settingsEmissions measurements shall be based on uncorrected brake power. Auxiliaries necessary only for the operation of the machine and which may be mounted on the engine shall be removed for the test. Where auxiliaries have not been removed, the power absorbed by them shall be determined in order to calculate the dynamometer settings except for engines where such auxiliaries form an integral part of the engine (e.g. cooling fans for air cooled engines).The settings of inlet restriction and exhaust pipe backpressure shall be adjusted, for engines where it shall be possible to perform such an adjustment, to the manufacturer's upper limits, in accordance with sections 2.2 and 2.3. The maximum torque values at the specified test speeds shall be determined by experimentation in order to calculate the torque values for the specified test modes. For engines which are not designed to operate over a speed range on a full load torque curve, the maximum torque at the test speeds shall be declared by the manufacturer. The engine setting for each test mode shall be calculated using the formula:>REFERENCE TO A GRAPHIC>where:S is the dynamometer setting [kW],PM is the maximum observed or declared power at the test speed under the test conditions (see Appendix 2 of Annex VII) [kW],PAE is the declared total power absorbed by any auxiliary fitted for the test [kW] and not required by Appendix 3 of Annex VII,L is the percent torque specified for the test mode.If the ratio>REFERENCE TO A GRAPHIC>the value of PAE may be verified by the technical authority granting type-approval.3. TEST RUN3.1. Installation of the measuring equipmentThe instrumentation and sampling probes shall be installed as required. When using a full flow dilution system for exhaust gas dilution, the tailpipe shall be connected to the system.3.2. Starting the dilution system and engineThe dilution system and the engine shall be started and warmed up until all temperatures and pressures have stabilised at full load and rated speed (section 3.5.2).3.3. Adjustment of the dilution ratioThe total dilution ratio shall not be less than four.For CO2 or NOx concentration controlled systems, the CO2 or NOx content of the dilution air must be measured at the beginning and at the end of each test. The pre- and post-test background CO2 or NOx concentration measurements of the dilution air must be within 100 ppm or 5 ppm of each other, respectively.When using a dilute exhaust gas analysis system, the relevant background concentrations shall be determined by sampling dilution air into a sampling bag over the complete test sequence.Continuous (non-bag) background concentration may be taken at the minimum of three points, at the beginning, at the end, and a point near the middle of the cycle and averaged. At the manufacturer's request background measurements may be omitted.3.4. Checking the analysersThe emission analysers shall be set at zero and spanned.3.5. Test cycle3.5.1. Specification (c) of machinery according to section 1A(iii) of Annex I.The following test cycles shall be followed in dynamometer operation on the test engine according to the given type of machinery:cycle D(1): engines with constant speed and intermittent load such as generating sets;cycle G1: non-hand-held intermediate speed applications;cycle G2: non-hand-held rated speed applications;cycle G3: hand-held applications.3.5.1.1. Test modes and weighting factors>TABLE>>TABLE>>TABLE>>TABLE>3.5.1.2. Choosing an appropriate test cycleIf the primary end use of an engine model is known then the test cycle may be chosen based on the examples given in section 3.5.1.3. If the primary end use of an engine is uncertain then the appropriate test cycle should be chosen based upon the engine specification.3.5.1.3. Examples (the list is not exhaustive)Typical examples are for:cycle D:generating sets with intermittent load including generating sets on board ships and trains (not for propulsion), refrigerating units, welding sets;gas compressors;cycle G1:front or rear engines riding lawn mowers;golf carts;lawn sweepers;pedestrian-controlled rotary or cylinder lawn mowers;snow-removal equipment;waste disposers;cycle G2:portable generators, pumps, welders and air compressors;may also include lawn and garden equipment, which operate at engine rated speed;cycle G3:blowers;chain saws;hedge trimmers;portable saw mills;rotary tillers;sprayers;string trimmers;vacuum equipment.3.5.2. Conditioning of the engineWarming up of the engine and the system shall be at maximum speed and torque in order to stabilise the engine parameters according to the recommendations of the manufacturer.Note:The conditioning period should also prevent the influence of deposits from a former test in the exhaust system. There is also a required period of stabilisation between test points which has been included to minimise point to point influences.3.5.3. Test sequenceTest cycles G1, G2 or G3 shall be performed in ascending order of mode number of the cycle in question. Each mode sampling time shall be at least 180 s. The exhaust emission concentration values shall be measured and recorded for the last 120 s of the respective sampling time. For each measuring point, the mode length shall be of sufficient duration to achieve thermal stability of the engine prior to the start of sampling. The mode length shall be recorded and reported.(a) For engines tested with the dynamometer speed control test configuration: During each mode of the test cycle after the initial transition period, the specified speed shall be held to within ± 1 % of rated speed or ± 3 min-1 whichever is greater except for low idle which shall be within the tolerances declared by the manufacturer. The specified torque shall be held so that the average over the period during which the measurements are being taken is within ± 2 % of the maximum torque at the test speed.(b) For engines tested with the dynamometer load control test configuration: During each mode of the test cycle after the initial transition period, the specified speed shall be within ± 2 % of rated speed or ± 3 min-1 whichever is greater, but shall in any case be held within ± 5 %, except for low idle which shall be within the tolerances declared by the manufacturer.During each mode of the test cycle where the prescribed torque is 50 % or greater of the maximum torque at the test speed the specified average torque over the data acquisition period shall be held within ± 5 % of the prescribed torque. During modes of the test cycle where the prescribed torque is less than 50 % of the maximum torque at the test speed the specified average torque over the data acquisition period shall be held within ± 10 % of the prescribed torque or ± 0,5 Nm whichever is greater.3.5.4. Analyser responseThe output of the analysers shall be recorded on a strip chart recorder or measured with an equivalent data acquisition system with the exhaust gas flowing through the analysers at least during the last 180 s of each mode. If bag sampling is applied for the diluted CO and CO2 measurement (see Appendix 1, section 1.4.4), a sample shall be bagged during the last 180 s of each mode, and the bag sample analysed and recorded.3.5.5. Engine conditionsThe engine speed and load, intake air temperature and fuel flow shall be measured for each mode once the engine has been stabilised. Any additional data required for calculation shall be recorded (see Appendix 3, sections 1.1 and 1.2).3.6. Rechecking the analysersAfter the emission test a zero gas and the same span gas shall be used for re-checking. The test shall be considered acceptable if the difference between the two measuring results is less than 2 %.(1) Identical with D2 cycle of the ISO 8168-4: 1996(E) standard.Appendix 11. MEASUREMENT AND SAMPLING PROCEDURESGaseous components emitted by the engine submitted for testing shall be measured by the methods described in Annex VI. The methods of Annex VI describe the recommended analytical systems for the gaseous emissions (section 1.1).1.1. Dynamometer specificationAn engine dynamometer with adequate characteristics to perform the test cycles described in Annex IV, section 3.5.1 shall be used. The instrumentation for torque and speed measurement shall allow the measurement of the shaft power within the given limits. Additional calculations may be necessary.The accuracy of the measuring equipment must be such that the maximum tolerances of the figures given in section 1.3 are not exceeded.1.2. Fuel flow and total diluted flowFuel flow meters with the accuracy defined in section 1.3 shall be used to measure the fuel flow that will be used to calculate emissions (Appendix 3). When using a full flow dilution system, the total flow of the dilute exhaust (GTOTW) shall be measured with a PDP or CFV - Annex VI, section 1.2.1.2. The accuracy shall conform to the provisions of Annex III, Appendix 2, section 2.2.1.3. AccuracyThe calibration of all measuring instruments shall be traceable to national (international) standards and comply with the requirements given in tables 2 and 3.Table 2 - Permissible deviations of instruments for engine related parameters>TABLE>Table 3 - Permissible deviations of instruments for other essential parameters>TABLE>1.4. Determination of the gaseous components1.4.1. General analyser specificationsThe analysers shall have a measuring range appropriate for the accuracy required for measuring the concentrations of the exhaust gas components (section 1.4.1.1). It is recommended that the analysers be operated such that the measured concentration falls between 15 % and 100 % of full scale.If the full scale value is 155 ppm (or ppm C) or less or if read-out systems (computers, data loggers) that provide sufficient accuracy and resolution below 15 % of full scale are used concentrations below 15 % of full scale are also acceptable. In this case, additional calibrations are to be made to ensure the accuracy of the calibration curves - Appendix 2, section 1.5.5.2, of this Annex.The electromagnetic compatibility (EMC) of the equipment shall be on a level as to minimise additional errors.1.4.1.1. AccuracyThe analyser shall not deviate from the nominal calibration point by more than ± 2 % of the reading over the whole measurement range except zero, and ± 0,3 % of full scale at zero. The accuracy shall be determined according to the calibration requirements laid down in section 1.3.1.4.1.2. RepeatabilityThe repeatability, shall be such that 2,5 times the standard deviation of 10 repetitive responses to a given calibration or span gas is not greater than ± 1 % of full scale concentration for each range used above 100 ppm (or ppmC) or ± 2 % of each range used below 100 ppm (or ppmC).1.4.1.3. NoiseThe analyser peak-to-peak response to zero and calibration or span gases over any 10-s period shall not exceed 2 % of full scale on all ranges used.1.4.1.4. Zero driftZero response is defined as the mean response, including noise, to a zero gas during a 30-s time interval. The drift of the zero response during a one-hour period shall be less than 2 % of full scale on the lowest range used.1.4.1.5. Span driftSpan response is defined as the mean response, including noise, to a span gas during a 30-s time interval. The drift of the span response during a one-hour period shall be less than 2 % of full scale on the lowest range used.1.4.2. Gas dryingExhaust gases may be measured wet or dry. Any gas-drying device, if used, must have a minimal effect on the concentration of the measured gases. Chemical dryers are not an acceptable method of removing water from the sample.1.4.3. AnalysersSections 1.4.3.1 to 1.4.3.5 describe the measurement principles to be used. A detailed description of the measurement systems is given in Annex VI.The gases to be measured shall be analysed with the following instruments. For non-linear analysers, the use of linearising circuits is permitted.1.4.3.1. Carbon monoxide (CO) analysisThe carbon monoxide analyser shall be of the non-dispersive infrared (NDIR) absorption type.1.4.3.2. Carbon dioxide (CO2) analysisThe carbon dioxide analyser shall be of the non-dispersive infrared (NDIR) absorption type.1.4.3.3. Oxygen (O2) analysisOxygen analysers shall be of the paramagnetic detector (PMD), zirconium dioxide (ZRDO) or electrochemical sensor (ECS) types.Note:Zirconium dioxide sensors are not recommended when HC and CO concentrations are high such as for lean burn spark ignited engines. Electrochemical sensors shall be compensated for CO2 and NOX interference.1.4.3.4. Hydrocarbon (HC) analysisFor direct gas sampling the hydrocarbon analyser shall be of the heated flame ionisation detector (HFID) type with detector, valves, pipework, etc., heated so as to maintain a gas temperature of 463 K ± 10 K (190 °C ± 10 °C).For diluted gas sampling the hydrocarbon analyser shall be either the heated flame ionisation detector (HFID) type or the flame ionisation detector (FID) type.1.4.3.5. Oxides of nitrogen (NOx) analysisThe oxides of nitrogen analyser shall be of the chemiluminescent detector (CLD) or heated chemiluminescent detector (HCLD) type with a NO2/NO converter, if measured on a dry basis. If measured on a wet basis, a HCLD with converter maintained above 328 K (55 °C) shall be used, provided the water quench check (Annex III, Appendix 2, section 1.9.2.2) is satisfied. For both CLD and HCLD, the sampling path shall be maintained at a wall temperature of 328 K to 473 K (55 °C to 200 °C) up to the converter for dry measurement, and up to the analyser for wet measurement.1.4.4. Sampling for gaseous emissionsIf the composition of the exhaust gas is influenced by any exhaust after-treatment system, the exhaust sample shall be taken downstream of this device.The exhaust sampling probe should be in a high pressure side of the muffler, but as far from the exhaust port as possible. To ensure complete mixing of the engine exhaust before sample extraction, a mixing chamber may be optionally inserted between the muffler outlet and the sample probe. The internal volume of the mixing chamber must be not less than 10 times the cylinder displacement of the engine under test and should be roughly equal dimensions in height, width and depth, being similar to a cube. The mixing chamber size should be kept as small as practicable and should be coupled as close as possible to the engine. The exhaust line leaving the mixing chamber of muffler should extend at least 610 mm beyond the sample probe location and be of sufficient size to minimise back pressure. The temperature of the inner surface of the mixing chamber must be maintained above the dew point of the exhaust gases and a minimum temperature of 338 oK (65 °C) is recommended.All components may optionally be measured directly in the dilution tunnel, or by sampling into a bag and subsequent measurement of the concentration in the sampling bag.Appendix 21. CALIBRATION OF THE ANALYTICAL INSTRUMENTS1.1. IntroductionEach analyser shall be calibrated as often as necessary to fulfil the accuracy requirements of this standard. The calibration method that shall be used is described in this paragraph for the analysers indicated in Appendix 1, section 1.4.3.1.2. Calibration gasesThe shelf life of all calibration gases must be respected.The expiry date of the calibration gases stated by the manufacturer shall be recorded.1.2.1 Pure gasesThe required purity of the gases is defined by the contamination limits given below. The following gases must be available for operation:- purified nitrogen (contamination &lt;= 1 ppm C, &lt;= 1 ppm CO, &lt;= 400 ppm CO2, &lt;= 0,1 ppm NO),- purified oxygen (purity &gt; 99,5 Vol.- % O2),- hydrogen-helium mixture (40 ± 2 % hydrogen, balance helium); contamination &lt;= 1 ppm C, &lt;= 400 ppm CO2,- purified synthetic air (contamination &lt;= 1 ppm C, &lt;= 1 ppm CO, &lt;= 400 ppm CO2, &lt;= 0,1 ppm NO (oxygen content between 18 % and 21 % vol).1.2.2 Calibration and span gasesMixture of gases having the following chemical compositions shall be available:- C3H8 and purified synthetic air (see section 1.2.1),- CO and purified nitrogen,- and purified nitrogen (the amount of NO2 contained in this calibration gas must not exceed 5 % of the NO content),- CO2 and purified nitrogen,- CH4 and purified synthetic air,- C2H6 and purified synthetic air.Note:Other gas combinations are allowed provided the gases do not react with one another.The true concentration of a calibration and span gas shall be within ± 2 % of the nominal value. All concentrations of calibration gas shall be given on a volume basis (volume percent or volume ppm).The gases used for calibration and span may also be obtained by means of precision blending devices (gas dividers), diluting with purified N2 or with purified synthetic air. The accuracy of the mixing device must be such that the concentration of the diluted calibration gases is accurate to within ± 1,5 %. This accuracy implies that primary gases used for blending must be known to an accuracy of at least ± 1 %, traceable to national or international gas standards. The verification shall be performed at between 15 % and 50 % of full scale for each calibration incorporating a blending device.Optionally, the blending device may be checked with an instrument, which by nature is linear, e.g. using NO gas with a CLD. The span value of the instrument shall be adjusted with the span gas directly connected to the instrument. The blending device shall be checked at the used settings and the nominal value shall be compared to the measured concentration of the instrument. This difference shall in each point be within ± 0,5 % of the nominal value.1.2.3 Oxygen interference checkOxygen interference check gases shall contain propane with 350 ppm C ± 75 ppm C hydrocarbon. The concentration value shall be determined to calibration gas tolerances by chromatographic analysis of total hydrocarbons plus impurities or by dynamic blending. Nitrogen shall be the predominant diluent with the balance oxygen. Blend required for gasoline-fuelled engine testing is as follows:>TABLE>1.3. Operating procedure for analysers and sampling systemThe operating procedure for analysers shall follow the start-up and operating instructions of the instrument manufacturer. The minimum requirements given in sections 1.4 to 1.9 shall be included. For laboratory instruments such as GC and high performance liquid chromatography (HPLC) only section 1.5.4 shall apply.1.4. Leakage testA system leakage test shall be performed. The probe shall be disconnected from the exhaust system and the end plugged. The analyser pump shall be switched on. After an initial stabilisation period all flow meters should read zero. If not, the sampling lines shall be checked and the fault corrected.The maximum allowable leakage rate on the vacuum side shall be 0,5 % of the in-use flow rate for the portion of the system being checked. The analyser flows and bypass flows may be used to estimate the in-use flow rates.Alternatively, the system may be evacuated to a pressure of at least 20 kPa vacuum (80 kPa absolute). After an initial stabilisation period the pressure increase Ã ´p (kPa/min) in the system shall not exceed:>REFERENCE TO A GRAPHIC>Where:Vsyst= system volume [l]fr= system flow rate [l/min]Another method is the introduction of a concentration step change at the beginning of the sampling line by switching from zero to span gas. If after an adequate period of time the reading shows a lower concentration compared to the introduced concentration, this points to calibration or leakage problems.1.5. Calibration procedure1.5.1 Instrument assemblyThe instrument assembly shall be calibrated and calibration curves checked against standard gases. The same gas flow rates shall be used as when sampling exhaust gas.1.5.2. Warming-up timeThe warming-up time should be according to the recommendations of the manufacturer. If not specified, a minimum of two hours is recommended for warming-up the analysers.1.5.3. NDIR and HFID analyserThe NDIR analyser shall be tuned, as necessary, and the combustion flame of the HFID analyser shall be optimised (section 1.9.1).1.5.4. GC and HPCLBoth instruments shall be calibrated according to good laboratory practice and the recommendations of the manufacturer.1.5.5. Establishment of the calibration curves1.5.5.1. General guidelines(a) Each normally used operating range shall be calibrated.(b) Using purified synthetic air (or nitrogen), the CO, CO2, NOx and HC analysers shall be set at zero.(c) The appropriate calibration gases shall be introduced to the analysers, the values recorded, and the calibration curves established.(d) For all instrument ranges except for the lowest range, the calibration curve shall be established by at least 10 calibration points (excluding zero) equally spaced. For the lowest range of the instrument, the calibration curve shall be established by at least 10 calibration points (excluding zero) spaced so that half of the calibration points are placed below 15 % of the analyser's full scale and the rest are placed above 15 % of full scale. For all ranges the highest nominal concentration must be equal to or higher than 90 % of full scale.(e) The calibration curve shall be calculated by the method of least squares. A best-fit linear or non-linear equation may be used.(f) The calibration points must not differ from the least-squares best-fit line by more than ± 2 % of reading or ± 0,3 % of full scale whichever is larger.(g) The zero setting shall be rechecked and the calibration procedure repeated, if necessary.1.5.5.2. Alternative methodsIf it can be shown that alternative technology (e.g. computer, electronically controlled range switch, etc.) can give equivalent accuracy, then these alternatives may be used.1.6. Verification of the calibrationEach normally used operating range shall be checked prior to each analysis in accordance with the following procedure.The calibration is checked by using a zero gas and a span gas whose nominal value is more than 80 % of full scale of the measuring range.If, for the two points considered, the value found does not differ by more than ± 4 % of full scale from the declared reference value, the adjustment parameters may be modified. Should this not be the case, the span gas shall be verified or a new calibration curve shall be established in accordance with section 1.5.5.1.1.7. Calibration of tracer gas analyser for exhaust flow measurementThe analyser for measurement of the tracer gas concentration shall be calibrated using the standard gas.The calibration curve shall be established by at least 10 calibration points (excluding zero) spaced so that half of the calibration points are placed between 4 % to 20 % of the analyser's full scale and the rest are in between 20 % and 100 % of the full scale. The calibration curve shall be calculated by the method of least squares.The calibration curve must not differ by more than ± 1 % of the full scale from the nominal value of each calibration point, in the range from 20 % to 100 % of the full scale. It also must not differ by more than ± 2 % of reading from the nominal value in the range from 4 % to 20 % of the full scale. The analyser shall be set at zero and spanned prior to the test run using a zero gas and a span gas whose nominal value is more than 80 % of the analyser full scale.1.8. Efficiency test of the NOx converterThe efficiency of the converter used for the conversion of NO2 into NO is tested as given in sections 1.8.1 to 1.8.8 (figure 1 of Annex III, Appendix 2).1.8.1. Test set-upUsing the test set-up as shown in figure 1 of Annex III and the procedure below, the efficiency of converters can be tested by means of an ozonator.1.8.2. CalibrationThe CLD and the HCLD shall be calibrated in the most common operating range following the manufacturer's specifications using zero and span gas (the NO content of which must amount to about 80 % of the operating range and the NO2 concentration of the gas mixture to less than 5 % of the NO concentration). The NOx analyser must be in the NO mode so that the span gas does not pass through the converter. The indicated concentration has to be recorded.1.8.3. CalculationThe efficiency of the NOx, converter is calculated as follows:>REFERENCE TO A GRAPHIC>Where:a= NOx concentration according to section 1.8.6b= NOx concentration according to section 1.8.7c= NO concentration according to section 1.8.4d= NO concentration according to section 1.8.5.1.8.4. Adding of oxygenVia a T-fitting, oxygen or zero air is added continuously to the gas flow until the concentration indicated is about 20 % less than the indicated calibration concentration given in section 1.8.2. (The analyser is in the NO mode.)The indicated concentration (c) shall be recorded. The ozonator is kept deactivated throughout the process.1.8.5 Activation of the ozonatorThe ozonator is now activated to generate enough ozone to bring the NO concentration down to about 20 % (minimum 10 %) of the calibration concentration given in section 1.8.2. The indicated concentration (d) shall be recorded. (The analyser is in the NO mode.)1.8.6 NOx modeThe NO analyser is then switched to the NOx mode so that the gas mixture (consisting of NO, NO2, O2 and N2) now passes through the converter. The indicated concentration (a) shall be recorded. (The analyser is in the NOx mode.)1.8.7. Deactivation of the ozonatorThe ozonator is now deactivated. The mixture of gases described in section 1.8.6 passes through the converter into the detector. The indicated concentration (b) shall be recorded. (The analyser is in the NOx mode.)1.8.8. NO modeSwitched to NO mode with the ozonator deactivated, the flow of oxygen or synthetic air is also shut off. The NOx reading of the analyser shall not deviate by more than ± 5 % from the value measured according to section 1.8.2. (The analyser is in the NO mode.)1.8.9. Test intervalThe efficiency of the converter must be checked monthly.1.8.10. Efficiency requirementThe efficiency of the converter shall not be less than 90 %, but a higher efficiency of 95 % is strongly recommended.Note:If, with the analyser in the most common range, the ozonator cannot give a reduction from 80 % to 20 % according to section 1.8.5, then the highest range which will give the reduction shall be used.1.9. Adjustment of the FID1.9.1. Optimisation of the detector responseThe HFID must be adjusted as specified by the instrument manufacturer. A propane in air span gas should be used to optimise the response on the most common operating range.With the fuel and airflow rates set at the manufacturer's recommendations, a 350 ± 75 ppm C span gas shall be introduced to the analyser. The response at a given fuel flow shall be determined from the difference between the span gas response and the zero gas response. The fuel flow shall be incrementally adjusted above and below the manufacturer's specification. The span and zero response at these fuel flows shall be recorded. The difference between the span and zero response shall be plotted and the fuel flow adjusted to the rich side of the curve. This is the initial flow rate setting, which may need further optimisation depending on the results of the hydrocarbon response factor and the oxygen interference check according to sections 1.9.2 and 1.9.3.If the oxygen interference or the hydrocarbon response factors do not meet the following specifications, the airflow shall be incrementally adjusted above and below the manufacturer's specifications, sections 1.9.2 and 1.9.3 should be repeated for each flow.1.9.2. Hydrocarbon response factorsThe analyser shall be calibrated using propane in air and purified synthetic air, according to section 1.5.Response factors shall be determined when introducing an analyser into service and after major service intervals. The response factor (Rf) for a particular hydrocarbon species is the ratio of the FID C1 reading to the gas concentration in the cylinder expressed by ppm C1.The concentration of the test gas must be at a level to give a response of approximately 80 % of full scale. The concentration must be known to an accuracy of ± 2 % in reference to a gravimetric standard expressed in volume. In addition, the gas cylinder must be preconditioned for 24 hours at a temperature of 298 K (25 °C) ± 5 K.The test gases to be used and the recommended relative response factor ranges are as follows:- methane and purified synthetic air: 1,00 &lt;= Rf &lt;= 1,15- propylene and purified synthetic air: 0,90 &lt;= Rf &lt;= 1,1- toluene and purified synthetic air: 0,90 &lt;= Rf &lt;= 1,10.These values are relative to the response factor (Rf) of 1,00 for propane and purified synthetic air.1.9.3. Oxygen interference checkThe oxygen interference check shall be determined when introducing an analyser into service and after major service intervals. A range shall be chosen where the oxygen interference check gases will fall in the upper 50 %. The test shall be conducted with the oven temperature set as required. The oxygen interference gases are specified in section 1.2.3.(a) The analyser shall be zeroed.(b) The analyser shall be spanned with the 0 % oxygen blend for gasoline fuelled engines.(c) The zero response shall be rechecked. If it has changed more than 0,5 % of full scale subsections (a) and (b) of this section shall be repeated.(d) The 5 % and 10 % oxygen interference check gases shall be introduced.(e) The zero response shall be rechecked. If it has changed more than ± 1 % of full scale, the test shall be repeated.(f) The oxygen interference ( % O2I) shall be calculated for each mixture in step (d) as follows:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>where:A= hydrocarbon concentration (ppm C) of the span gas used in subsection (b)B= hydrocarbon concentration (ppm C) of the oxygen interference check gases used in subsection (d)C= analyser responseD= percent of full scale analyser response due to A(g) The % of oxygen interference ( % O2I) shall be less than ± 3 % for all required oxygen interference check gases prior to testing.(h) If the oxygen interference is greater than ± 3 %, the air flow above and below the manufacturer's specifications shall be incrementally adjusted, repeating section 1.9.1 for each flow.(i) If the oxygen interference is greater than ± 3 %, after adjusting the air flow, the fuel flow and thereafter the sample flow shall be varied, repeating section 1.9.1 for each new setting.(j) If the oxygen interference is still greater than ± 3 %, the analyser, FID fuel, or burner air shall be repaired or replaced prior to testing. This section shall then be repeated with the repaired or replaced equipment or gases.1.10. Interference effects with CO, CO2, NOX and O2 analysersGases other than the one being analysed can interfere with the reading in several ways. Positive interference occurs in NDIR and PMD instruments where the interfering gas gives the same effect as the gas being measured, but to a lesser degree. Negative interference occurs in NDIR instruments by the interfering gas broadening the absorption band of the measured gas, and in CLD instruments by the interfering gas quenching the radiation. The interference checks in sections 1.10.1 and 1.10.2 shall be performed prior to an analyser's initial use and after major service intervals, but at least once per year.1.10.1. CO analyser interference checkWater and CO2 can interfere with the CO analyser performance. Therefore a CO2 span gas having a concentration of 80 % to 100 % of full scale of the maximum operating range used during testing shall be bubbled through water at room temperature and the analyser response recorded. The analyser response must not be more than 1 % of full scale for ranges equal to or above 300 ppm or more than 3 ppm for ranges below 300 ppm.1.10.2. NOx analyser quench checksThe two gases of concern for CLD (and HCLD) analysers are CO2 and water vapour. Quench responses of these gases are proportional to their concentrations, and therefore require test techniques to determine the quench at the highest expected concentrations experienced during testing.1.10.2.1. CO2 quench checkA CO2 span gas having a concentration of 80 % to 100 % of full scale of the maximum operating range shall be passed through the NDIR analyser and the CO2 value recorded as A. It shall then be diluted approximately 50 % with NO span gas and passed through the NDIR and (H)CLD with the CO2 and NO values recorded as B and C, respectively. The CO2 shall be shut off and only the NO span gas is passed through the (H)CLD and the NO value recorded as D.The quench, which shall not be greater than 3 % full scale, shall be calculated as follows:>REFERENCE TO A GRAPHIC>where:A: undiluted CO2 concentration measured with NDIR %B: diluted CO2 concentration measured with NDIR %C: diluted NO concentration measured with CLD ppmD: undiluted NO concentration measured with CLD ppmAlternative methods of diluting and quantifying CO2 and NO span gas values, such as dynamic/mixing/blending, can be used.1.10.2.2. Water quench checkThis check applies to wet gas concentration measurements only. Calculation of water quench must consider dilution of the NO span gas with water vapour and scaling of water vapour concentration of the mixture to that expected during testing.A NO span gas having a concentration of 80 % to 100 % of full scale to the normal operating range shall be passed through the (H)CLD and the NO value recorded as D. The NO span gas shall then be bubbled through water at room temperature and passed through the (H)CLD and the NO value recorded as C. The water temperature shall be determined and recorded as F. The mixture's saturation vapour pressure that corresponds to the bubbler water temperature (F) shall be determined and recorded as G. The water vapour concentration (in %) of the mixture shall be calculated as follows:>REFERENCE TO A GRAPHIC>and recorded as H. The expected diluted NO span gas (in water vapour) concentration shall be calculated as follows:>REFERENCE TO A GRAPHIC>and recorded as De.The water quench shall not be greater than 3 % and shall be calculated as follows:>REFERENCE TO A GRAPHIC>where:De: expected diluted NO concentration (ppm)C: diluted NO concentration (ppm)Hm: maximum water vapour concentrationH: actual water vapour concentration (%).Note:It is important that the NO span gas contains minimal NO2 concentration for this check, since absorption of NO2 in water has not been accounted for in the quench calculations.1.10.3. O2 analyser interferenceInstrument response of a PMD analyser caused by gases other than oxygen is comparatively slight. The oxygen equivalents of the common exhaust gas constituents are shown in table 1.Tabel 1 - Oxygen equivalents>TABLE>The observed oxygen concentration shall be corrected by the following formula if high precision measurements are to be done:>REFERENCE TO A GRAPHIC>1.11. Calibration intervalsThe analysers shall be calibrated according to section 1.5 at least every three months or whenever a system repair or change is made that could influence calibration.Appendix 31. DATA EVALUATION AND CALCULATIONS1.1. Gaseous emissions evaluationFor the evaluation of the gaseous emissions, the chart reading for a minimum of the last 120 s of each mode shall be averaged, and the average concentrations (conc) of HC, CO, NOx and CO2 during each mode shall be determined from the average chart readings and the corresponding calibration data. A different type of recording can be used if it ensures an equivalent data acquisition.The average background concentration (concd) may be determined from the bag readings of the dilution air or from the continuous (non-bag) background reading and the corresponding calibration data.1.2. Calculation of the gaseous emissionsThe finally reported test results shall be derived through the following steps.1.2.1. Dry/wet correctionThe measured concentration, if not already measured on a wet basis, shall be converted to a wet basis:>REFERENCE TO A GRAPHIC>For the raw exhaust gas:>REFERENCE TO A GRAPHIC>where Ã ± is the hydrogen to carbon ratio in the fuel.The H2 concentration in the exhaust shall be calculated:>REFERENCE TO A GRAPHIC>The factor kw2 shall be calculated:>REFERENCE TO A GRAPHIC>with Ha absolute humidity of the intake air as g of water per kg of dry air.For the diluted exhaust gas:for wet CO2 measurement::>REFERENCE TO A GRAPHIC>or, for dry CO2 measurement:>REFERENCE TO A GRAPHIC>where Ã ± is the hydrogen to carbon ratio in the fuel.The factor kw1 shall be calculated from the following equations:>REFERENCE TO A GRAPHIC>where:Hd absolute humidity of the dilution air, g of water per kg of dry airHa absolute humidity of the intake air, g of water per kg of dry air>REFERENCE TO A GRAPHIC>For the dilution air:>REFERENCE TO A GRAPHIC>The factor kw1 shall be calculated from the following equations:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>where:Hd absolute humidity of the dilution air, g of water per kg of dry airHa absolute humidity of the intake air, g of water per kg of dry air>REFERENCE TO A GRAPHIC>For the intake air (if different from the dilution air):>REFERENCE TO A GRAPHIC>The factor kw2 shall be calculated from the following equations:>REFERENCE TO A GRAPHIC>with Ha absolute humidity of the intake air, g of water per kg of dry air.1.2.2. Humidity correction for NOxAs the NOx emission depends on ambient air conditions, the NOx concentration shall be multiplied by the factor KH taking into account humidity:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>with Ha absolute humidity of the intake air as g of water per kg of dry air.1.2.3. Calculation of emission mass flow rateThe emission mass flow rates Gasmass [g/h] for each mode shall be calculated as follows.(a) For the raw exhaust gas(1):>REFERENCE TO A GRAPHIC>where:GFUEL [kg/h] is the fuel mass flow rate;MWGas [kg/kmol] is the molecular weight of the individual gas shown in table 1;Table 1 - Molecular weights>TABLE>- MWFUEL = 12,011 + Ã ± x 1,00794 + Ã ² x 15,9994 [kg/kmole] is the fuel molecular weight with Ã ± hydrogen to carbon ratio and Ã ² oxygen to carbon ratio of the fuel(2);- CO2AIR is the CO2 concentration in the intake air (that is assumed equal to 0,04 % if not measured).(b) For the diluted exhaust gas(3):>REFERENCE TO A GRAPHIC>where:- GTOTW [kg/h] is the diluted exhaust gas mass flow rate on wet basis that, when using a full flow dilution system, shall be determined according to Annex III, Appendix 1, section 1.2.4,- concc is the background corrected concentration:>REFERENCE TO A GRAPHIC>with>REFERENCE TO A GRAPHIC>The u coefficient is shown in table 2.Table 2 - Values of u coefficient>TABLE>Values of the u coefficient are based upon a molecular weight of the dilute exhaust gases equal to 29 [kg/kmol]; the value of u for HC is based upon an average carbon to hydrogen ratio of 1:1,85.1.2.4. Calculation of specific emissionsThe specific emission (g/kWh) shall be calculated for all individual components:>REFERENCE TO A GRAPHIC>where Pi = PM,i + PAE,iWhen auxiliaries, such as cooling fan or blower, are fitted for the test, the power absorbed shall be added to the results except for engines where such auxiliaries are an integral part of the engine. The fan or blower power shall be determined at the speeds used for the tests either by calculation from standard characteristics or by practical tests (Appendix 3 of Annex VII).The weighting factors and the number of the n modes used in the above calculation are shown in Annex IV, section 3.5.1.1.2. EXAMPLES2.1. Raw exhaust gas data from a four-stroke SI engineWith reference to the experimental data (table 3), calculations are carried out first for mode 1 and then are extended to other test modes using the same procedure.Table 3 - Experimental data of a four-stroke SI engine>TABLE>2.1.1. Dry/wet correction factor kwThe dry/wet correction factor kw shall be calculated for converting dry CO and CO2 measurements on a wet basis:>REFERENCE TO A GRAPHIC>where:>REFERENCE TO A GRAPHIC>and>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 4 - CO and CO2 wet values according to different test modes>TABLE>2.1.2. HC emissions>REFERENCE TO A GRAPHIC>Where:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 5 - HC emissions [g/h] according to different test modes>TABLE>2.1.3. NOx emissionsAt first the humidity correction factor KH of NOx emissions shall be calculated:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 6 - Humidity correction factor KH of NOx emissions according to different modes>TABLE>Then NOxmass [g/h] shall be calculated:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 7 - NOx emissions [g/h] according to the different test modes>TABLE>2.1.4 CO emissions>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 8 - CO emissions [g/h] according to different test modes>TABLE>2.1.5. CO2 emissions>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 9 - CO2 emissions [g/h] according to different test modes>TABLE>2.1.6. Specific emissionsThe specific emission (g/kWh) shall be calculated for all individual components:>REFERENCE TO A GRAPHIC>Table 10 - Emissions [g/h] and weighting factors according to the test modes>TABLE>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>2.2. Raw exhaust gas data from a two-stroke SI engineWith reference to the experimental data (table 11), calculations shall be carried out first for mode 1 and then extended to the other test mode using the same procedure.Table 11 - Experimental data of a two-stroke SI engine>TABLE>2.2.1 Dry/wet correction factor kwThe dry/wet correction factor kw shall be calculated for converting dry CO and CO2 measurements on a wet basis:>REFERENCE TO A GRAPHIC>Where:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 12 - CO and CO2 wet values according to different test modes>TABLE>2.2.2. HC emissions>REFERENCE TO A GRAPHIC>where:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 13 - HC emissions [g/h] according to test modes>TABLE>2.2.3. NOx emissionsThe factor KH for the correction of the NOx emissions is equal to 1 for two-stroke engines:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 14 - NOx emissions [g/h] according to test modes>TABLE>2.2.4. CO emissions>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 15 - CO emissions [g/h] according to test modes>TABLE>2.2.5. CO2 emissions>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 16 - CO2 emissions [g/h] according to test modes>TABLE>2.2.6. Specific emissionsThe specific emission (g/kWh) shall be calculated for all individual components in the following way:>REFERENCE TO A GRAPHIC>Table 17 - Emissions [g/h] and weighting factors in two test modes>TABLE>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>2.3. Diluted exhaust gas data from a four-stroke SI engineWith reference to the experimental data (table 18), calculations shall be carried out first for mode 1 and then extended to other test modes using the same procedure.Table 18 - Experimental data of a four-stroke SI engine>TABLE>2.3.1. Dry/wet correction factor kwThe dry/wet correction factor kw shall be calculated for converting dry CO and CO2 measurements on a wet basis.For the diluted exhaust gas:>REFERENCE TO A GRAPHIC>where:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 19 - CO and CO2 wet values for the diluted exhaust gas according to test modes>TABLE>For the dilution air:kw,d = 1 - kw1Where the factor kw1 is the same as that already calculated for the diluted exhaust gas.kw,d = 1 - 0,007 = 0,993>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 20 - CO and CO2 wet values for the dilution air according to test modes>TABLE>2.3.2. HC emissions>REFERENCE TO A GRAPHIC>Where:u= 0,000478 from table 2concc= conc - concd x (1-1/DF)concc= 91 - 6 x (1-1/9,465) = 86 ppmHCmass= 0,000478 x 86 x 625,722 = 25,666 g/hTable 21 - HC emissions [g/h] according to test modes>TABLE>2.3.3. NOx emissionsThe factor KH for the correction of the NOx emissions shall be calculated from:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>Table 22 - Humidity correction factor KH of NOx emissions according to test modes>TABLE>>REFERENCE TO A GRAPHIC>where:u= 0,001587 from table 2concc= conc - concd x (1-1/DF)concc= 85 - 0 x (1-1/9,465) = 85 ppmNOxmass= 0,001587 x 85 x 0,79 x 625,722 = 67,168 g/hTable 23 - NOx emissions [g/h] according to test modes>TABLE>2.3.4. CO emissions>REFERENCE TO A GRAPHIC>where:u= 0,000966 from table 2concc= conc - concd x (1-1/DF)concc= 3622 - 3 x (1-1/9,465) = 3620 ppmCOmass= 0,000966 x 3620 x 625,722 = 2188,001 g/hTable 24 - CO emissions [g/h] according to test modes>TABLE>2.3.5. CO2 emissions>REFERENCE TO A GRAPHIC>where:u= 15,19 from table 2concc= conc - concd x (1-1/DF)concc= 1,0219 - 0,0421 x (1-1/9,465) = 0,9842 % VolCO2mass= 15,19 x 0,9842 x 625,722 = 9354,488 g/hTable 25 - CO2 emissions [g/h] according to different test modes>TABLE>2.3.6. Specific emissionsThe specific emission (g/kWh) shall be calculated for all individual components:>REFERENCE TO A GRAPHIC>Table 26 - Emissions [g/h] and weighting factors according to different test modes>TABLE>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>(1) In the case of NOx the concentration has to be multiplied by the humidity correction factor KH (humidity correction factor for NOx).(2) In the ISO 8178-1 a more complete formula of the fuel molecular weight is quoted (formula 50 of Chapter 13.5.1(b)). The formula takes into account not only the hydrogen to carbon ratio and the oxygen to carbon ratio but also other possible fuel components such as sulphur and nitrogen. However, as the SI. engines of the Directive are tested with a petrol (quoted as a reference fuel in Annex V) containing usually only carbon and hydrogen, the simplified formula is considered.(3) In the case of NOx the concentration has to be multiplied by the humidity correction factor KH (humidity correction factor for NOx).Appendix 41. COMPLIANCE WITH EMISSION STANDARDSThis Appendix shall apply to SI engines stage 2 only.1.1. The exhaust emission standards for stage 2 engines in Annex I (4.2) apply to the emissions of the engines for their emission durability period EDP as determined in accordance with this Appendix.1.2. For all stage 2 engines, if, when properly tested according to the procedures in this Directive, all test engines representing an engine family have emissions which, when adjusted by multiplication by the deterioration factor (DF) laid down in this Appendix, are less than or equal to each stage 2 emission standard (family emission limit (FEL), where applicable) for a given engine class, that family shall be considered to comply with the emission standards for that engine class. If any test engine representing an engine family has emissions which, when adjusted by multiplication by the deterioration factor laid down in this Appendix, are greater than any single emission standard (FEL, where applicable) for a given engine class, that family shall be considered not to comply with the emission standards for that engine class.1.3. Small volume engine manufacturers may, optionally, take deterioration factors for HC+NOx and CO from table 1 or 2 in this section, or they may calculate deterioration factors for HC+NOx and CO according to the process described in section 1.3.1. For technologies not covered by tables 1 and 2 in this section, the manufacturer must use the process described in section 1.4 in this Appendix.Table 1: Hand-held engine HC+NOx and CO assigned deterioration factors for small volume manufacturer>TABLE>Table 2: Non-hand-held engine HC+NOx and CO assigned deterioration factors for small volume manufacturers>TABLE>1.3.1. Formula for calculating deterioration factors for engines with after treatment:>REFERENCE TO A GRAPHIC>where:DF= deterioration factorNE= new engine emission levels prior to the catalyst (g/kWh)EDF= deterioration factor for engines without catalyst as shown in table 1CC= amount converted at 0 hours in g/kWhF= 0,8 for HC and 0,0 for NOx for all classes of enginesF= 0,8 for CO for all classes of engines1.4. Manufacturers shall obtain an assigned DF or calculate a DF, as appropriate, for each regulated pollutant for all stage 2 engine families. Such DFs shall be used for type approval and production line testing.1.4.1. For engines not using assigned DFs from tables 1 or 2 of this section, DFs shall be determined as follows:1.4.1.1. On at least one test engine representing the configuration chosen to be the most likely to exceed HC + NOx emission standards, (FELs where applicable), and constructed to be representative of production engines, conduct (full) test procedure emission testing as described in this Directive after the number of hours representing stabilised emissions.1.4.1.2 If more than one engine is tested, average the results and round to the same number of decimal places contained in the applicable standard, expressed to one additional significant figure.1.4.1.3 Conduct such emission testing again following ageing of the engine. The ageing procedure should be designed to allow the manufacturer to appropriately predict the in-use emission deterioration expected over the durability period of the engine, taking into account the type of wear and other deterioration mechanisms expected under typical consumer use which could affect emissions performance. If more than one engine is tested, average the results and round to the same number of decimal places contained in the applicable standard, expressed to one additional significant figure.1.4.1.4. Divide the emissions at the end of the durability period (average emissions, if applicable) for each regulated pollutant by the stabilised emissions (average emissions, if applicable) and round to two significant figures. The resulting number shall be the DF, unless it is less than 1,00, in which case the DF shall be 1,0.1.4.1.5. At the manufacturer's option additional emission test points can be scheduled between the stabilised emission test point and the emission durability period. If intermediate tests are scheduled, the test points must be evenly spaced over the EDP (plus or minus two hours) and one such test point shall be at one half of full EDP (plus or minus two hours).For each pollutant HC + NOx and CO, a straight line must be fitted to the data points treating the initial test as occurring at hour zero, and using the method of least-squares. The deterioration factor is the calculated emissions at the end of the durability period divided by the calculated emissions at zero hours.1.4.1.6. Calculated deterioration factors may cover families in addition to the one on which they were generated if the manufacturer submits a justification acceptable to the national type approval authority in advance of type approval that the affected engine families can be reasonably expected to have similar emission deterioration characteristic based on the design and technology used.A non-exclusive list of design and technology groupings is given below:- conventional two-stroke engines without after treatment system,- conventional two-stroke engines with a ceramic catalyst of the same active material and loading, and the same number of cells per cm2,- conventional two-stroke engines with a metallic catalyst of the same active material and loading, same substrate and the same number of cells per cm2,- two-stroke engines provided with a stratified scavenging system,- four-stroke engines with catalyst (defined as above) with same valve technology and identical lubrication system,- four-stroke engines without catalyst with the same valve technology and identical lubrication system.2. EMISSION DURABILITY PERIODS FOR STAGE 2 ENGINES2.1. Manufacturers shall declare the applicable EDP category for each engine family at the time of type approval. Such category shall be the category which most closely approximates the expected useful lives of the equipment into which the engines are expected to be installed as determined by the engine manufacturer. Manufacturers shall retain data appropriate to support their choice of EDP category for each engine family. Such data shall be supplied to the approval authority upon request.2.1.1. For hand-held engines: manufacturers shall select an EDP category from table 1.Table 1: EDP categories for hand-held engines (hours)>TABLE>2.1.2. For non-hand-held engines: manufacturers shall select an EDP category from table 2.Table 2: EDP categories for non-hand-held engines (hours)>TABLE>2.1.3. The manufacturer must satisfy the approval authority that the declared useful life is appropriate. Data to support a manufacturer's choice of EDP category, for a given engine family, may include but are not limited to:- surveys of the life spans of the equipment in which the subject engines are installed,- engineering evaluations of field aged engines to ascertain when engine performance deteriorates to the point where usefulness and/or reliability is impacted to a degree sufficient to necessitate overhaul or replacement,- warranty statements and warranty periods,- marketing materials regarding engine life,- failure reports from engine customers, and- engineering evaluations of the durability, in hours, of specific engine technologies, engine materials or engine designs."5. Annex IV shall become Annex V and shall be amended as follows:The current headings shall be replaced by the following:TECHNICAL CHARACTERISTICS OF REFERENCE FUEL PRESCRIBED FOR APPROVAL TESTS AND TO VERIFY CONFORMITY OF PRODUCTIONNON-ROAD MOBILE MACHINERY REFERENCE FUEL FOR CI ENGINES (1)In the table in the line on "Neutralisation" the word "Minimum" in column 2 shall be replaced by the word "Maximum".The following new table and new footnotes shall be added:NON-ROAD MOBILE MACHINERY REFERENCE FUEL FOR SI ENGINESNote:The fuel for two-stroke engines is a blend of lubricant oil and the petrol specified below. The fuel/oil mixture ratio must be the ratio which is recommended by the manufacturer as specified in Annex IV, section 2.7.>TABLE>Note 1:The values quoted in the specification are "true values". In establishment of their limit values the terms of ISO 4259 "Petroleum products - Determination and application of precision data in relation to methods of test" have been applied and in fixing a minimum value, a minimum difference of 2R above zero has been taken into account; in fixing a maximum and minimum value, the minimum difference is 4R (R = reproducibility). Notwithstanding this measure, which is necessary for statistical reasons, the manufacturer of fuels should nevertheless aim at a zero value where the stipulated maximum value is 2R and at the mean value in the case of quotations of maximum and minimum limits. Should it be necessary to clarify the question as to whether a fuel meets the requirements of the specifications, the terms of ISO 4259 should be applied.Note 2:The fuel may contain oxidation inhibitors and metal deactivators normally used to stabilise refinery gasoline streams, but detergent/dispersive additives and solvent oils must not be added.6. Annex V shall become Annex VI.7. Annex VI shall become Annex VII and shall be amended as follows:(a) Appendix 1 shall be amended as follows:- The heading shall be replaced by the following:Appendix 1TEST RESULTS FOR COMPRESSION IGNITION ENGINES- section 1.3.2 shall be replaced by the following:1.3.2. Power absorbed at indicated engine speed (as specified by the manufacturer):>TABLE>,- section 1.4.2 shall be replaced by the following:1.4.2. Engine power(4)>TABLE>- section 1.5 shall be amended as follows:1.5. Emission levels1.5.1. Dynamometer setting (kW)>TABLE>1.5.2. Emission results on the test cycle:;(b) The following Appendix shall be added: "Appendix 2TEST RESULTS FOR SPARK IGNITION ENGINES1. INFORMATION CONCERNING THE CONDUCT OF THE TEST(S)(1):1.1. Octane number1.1.1. Octane number:1.1.2. State percentage of oil in mixture when lubricant and petrol are mixed as in the case of two-stroke engines1.1.3. Density of petrol for four-stroke engines and petrol/oil mixture for two-stroke engines1.2. Lubricant1.2.1. Make(s)1.2.2. Type(s)1.3. Engine driven equipment (if applicable)1.3.1. Enumeration and identifying details1.3.2. Power absorbed at indicated engine speed (as specified by the manufacturer)>TABLE>1.4. Engine performance1.4.1. Engine speeds:Idle: min-1Intermediate: min-1Rated: min-11.4.2. Engine power(2)>TABLE>1.5. Emission levels1.5.1. Dynamometer setting (kW)>TABLE>1.5.2. Emission results on the test cycle:CO: g/kWhHC: g/kWhNOx: g/kWh(1) In case of several parent engines, to be indicated for each of them.(2) Uncorrected power measured in accordance with the provisions of section 2.4 of Annex I."(c) The following Appendix 3 shall be added: "Appendix 3EQUIPMENT AND AUXILIARIES TO BE INSTALLED FOR THE TEST TO DETERMINE ENGINE POWER>TABLE>"8. Annexes VII to X shall become Annexes VIII to XI.9. The following Annex shall be added:"ANNEX XIIRECOGNITION OF ALTERNATIVE TYPE-APPROVALS1. The following type-approvals and, where applicable, the pertaining approval marks are recognised as being equivalent to an approval to this Directive for engines of categories A, B and C as defined in Article 9(2):1.1. Directive 2000/25/EC.1.2. Type-approvals to Directive 88/77/EEC, complying with the requirements of stage A or B regarding Article 2 and Annex I, section 6.2.1 of Directive 88/77/EEC as amended by Directive 91/542/EEC, or UN-ECE Regulation 49.02 series of amendments corrigenda I/2.1.3. Certificates of type approvals according to UN-ECE Regulation 96.2. For engines categories D, E, F and G (stage II) as defined in Article 9(3), the following type-approvals and, where applicable, the pertaining approval marks are recognised as being equivalent to an approval to this Directive:2.1. Directive 2000/25/EC, stage II approvals;2.2. Type-approvals to Directive 88/77/EEC as amended by Directive 99/96/EC which are in compliance with stages A, B1, B2 or C provided for in Article 2 and section 6.2.1 of Annex I;2.3. UN-ECE Regulation 49.03 series of amendments;2.4. UN-ECE Regulation 96 stage B approvals according to paragraph 5.2.1 of the 01 series of amendments of Regulation 96.".(1) Identical with C1 cycle of the draft ISO 8178-4 standard.(2) Identical with D2 cycle of the ISO 8178-4: 1996(E) standard.(3) For a better illustration of the prime power definition, see figure 2 of ISO 8528-1: 1993(E) standard.(4) Uncorrected power measured in accordance with the provisions of section 2.4 of Annex I.